Citation Nr: 0108816	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-08 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESSES AT HEARING ON APPEAL

Appellant & J. A.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from August 1973 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, denying the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder.  The stated basis for the 
denial under 38 C.F.R. § 3.304(f) as in effect prior to March 
7, 1997 was that there had been no showing that the claimed 
stressor involving an in-service rape in November 1973 
actually occurred.  In connection with the appeal that 
ensued, the veteran in a VA Form 9, Appeal to the Board of 
Veterans' Appeals, received by the RO in April 2000, 
specifically requested the opportunity to review her claims 
folder; that request was withdrawn per a telephone 
conversation between an RO employee and the veteran in May 
2000.

Effective March 7, 1997, the provisions of 38 C.F.R. 
§ 3.304(f) were amended, see 64 Fed. Reg. 32807 (1999), with 
the revised portion of such regulation requiring credible 
supporting evidence that the claimed in-service stressor 
occurred.  As well, during the pendency of this appeal, a 
significant change in the law was effectuated.  Specifically, 
on November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Based on this legislative change, the RO has not been 
afforded the opportunity of undertaking those actions 
necessary to ensure compliance with the notice and duty-to-
assist provisions contained in the new law with respect to 
the matter on appeal.  The end result is that the veteran has 
not been informed of the VCAA provisions that may have 
applicability to the issues herein presented and she 
therefore may have been denied the opportunity to formulate 
appropriate argument on appeal to the Board.  It thus would 
be potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

The record reflects that the veteran's entitlement to service 
connection for an acquired psychiatric disorder was denied by 
the Board in a decision entered in March 1991.  In Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996), the United States 
Court of Appeals for the Federal Circuit held that a claim 
based on the diagnosis of a new mental disorder, taken alone 
or in combination with a prior diagnosis of a related mental 
disorder, states a new claim, when the new disorder had not 
been diagnosed and considered at the time of the prior notice 
of disagreement.  See also Patton v. West, 12 Vet. App. 272 
(1999).  As such, the claim for service connection for PTSD 
herein at issue is for de novo review, without regard to the 
Board's decision of March 1991.

In Patton, 12 Vet. App. at 283, the Court discussed VA 
Adjudication Procedure Manual M21-1 (Manual M21-1), Part III, 
paragraph 5.14c (Feb. 20, 1996), noting that such is a 
substantially expanded version of former Manual M21-1, Part 
III, paragraph 7.46c(2) (Oct. 11, 1995) (evidence of behavior 
changes that may indicate occurrence of personal assault as 
an in-service stressor in a PTSD context).  See YR v. West, 
11 Vet. App. 393, 398-99 (1998).  The Court found that such 
Manual provision was regulatory in nature.  The Manual 
provisions set forth the development actions necessary to 
assist the veteran in obtaining supportive evidence of the 
claimed personal assault during service. 

The general Manual M21-1 provisions on PTSD claims in 
paragraph 5.14 require that in cases where available records 
do not provide objective or supportive evidence of the 
alleged in-service stressor, it is necessary to develop for 
this evidence.  Manual M21-1, Part III, paragraph 5.14b(3).  
As to personal-assault PTSD claims, more particularized 
requirements are established.  Specifically, Manual M21-1, 
Part III, paragraph 5.14c, states in pertinent part:

	The service records may be devoid of evidence [of 
personal assault] because many victims of 
personal assault, especially sexual assault and 
domestic violence, do not file official reports 
either with military or civilian authorities.  
Therefore, development to alternative sources for 
information is critical.  Alternative sources 
that may provide credible evidence of the in-
service stressor include:

	(a)  Medical records from private (civilian) 
physicians or caregivers who may have treated the 
veteran either immediately following the incident 
or sometime later;

(b)  Civilian police reports;

	(c)  Reports from crisis intervention centers, 
such as rape crisis centers or centers for 
domestic abuse;

	(d)  Testimonial statements from confidants such 
as family members, roommates, fellow service 
members, or clergy;

(e)  Copies of personal diaries or journals.

Manual M21-1, Part III, paragraph 5.14c(5).

Rating board personnel must carefully evaluate 
all the available evidence.  If the military 
record contains no documentation that a personal 
assault occurred, alternative evidence might 
still establish an in-service stressful incident.  
Behavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-
service stressor.  Examples of behavior changes 
that might indicate a stressor are (but not 
limited to):

	(a)  Visits to medical or counseling clinic or 
dispensary without a specific diagnosis or 
specific ailment;

	(b)  Sudden requests that the veteran's military 
occupational series or duty assignment be changed 
without other justification;

	(e)  Lay statements describing episodes of 
depression, panic attacks or anxiety but no 
identifiable reasons for the episodes;

(h)  Evidence of substance abuse such as alcohol 
or drugs;

Rating boards may rely on the preponderance of 
evidence to support their conclusions even if the 
record does not contain direct contemporary 
evidence.  In personal assault claims, secondary 
evidence may need interpretation by a clinician, 
especially if it involves behavior changes.  
Evidence that documents such behavior changes may 
require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric 
physician.

Manual M21-1, Part III, paragraph 5.14c(8), (9).

Regarding personal-assault cases, the Court noted in Patton, 
supra, that VA has provided for special evidentiary-
development procedures, including interpretation of behavior 
changes by a clinician and interpretation in relation to a 
medical diagnosis.  The Court further pointed out that, in 
YR, where the veteran had been placed under hypnosis by a 
licensed social worker who concluded thereafter that there 
was no doubt that the veteran had been raped traumatically, a 
remand was required because, among other deficiencies in the 
adjudication, the Board had "entirely failed to consider the 
hypnosis evidence, let alone discuss its weight and 
credibility" or provide an adequate statement of "reasons 
[or] bases . . . for its acceptance or rejection".  YR, 11 
Vet. App. at 397-99.

Moreover, the Court notes in Patton that in two places Manual 
M21-1, Part III, paragraph 5.14c, appears improperly to 
require that the existence of an in-service stressor be shown 
by "the preponderance of the evidence".  Manual M21-1, Part 
III, paragraph 5.14c(3), (9).  Any such requirement would be 
inconsistent with the statutory requirement that when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.

In this case, the veteran alleges that service medical 
records are incomplete in that they do not reflect all 
attempts she made to obtain counseling or mental health 
services following the in-service rape.  Based on the need 
for further procedural and evidentiary development as 
outlined above, this matter is hereby REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising her 
of the evidence needed to substantiate 
her claim for service connection for PTSD 
based on governing laws and regulations.  
The RO should also advise the veteran of 
her right to submit any additional 
argument and/or evidence in support of 
her claim of entitlement to service 
connection for PTSD.  Such evidence may 
be of a lay or medical variety, including 
but not limited to copies of service 
medical or personnel records she may hold 
in her possession; statements from 
service medical personnel; "buddy" 
certificates or affidavits from fellow 
service persons; employment or retirement 
physical examinations; medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  Such evidence 
should be relevant to the question of 
whether the veteran currently has PTSD 
due to stressors experienced during her 
military service.

3.  The veteran must also be requested to 
submit a comprehensive written statement 
containing as much detail as possible 
regarding the in-service rape and any 
other stressor to which she alleges she 
was exposed in service, which led to the 
onset of PTSD.  She should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates of any and all incidents to within 
seven days, types and locations of the 
incidents, full names and service numbers 
of any other persons present, detailed 
descriptions of events, and any other 
identifying information.  The veteran 
must be advised that this information is 
necessary to obtain supportive evidence 
of her claimed stressors, and that she 
must be as specific as possible because 
without such details adequate research 
for verifying information cannot be 
conducted.  She must also be advised to 
obtain and submit any verifying data from 
individuals who might have knowledge of 
the in-service stressors which is claimed 
to have led to the onset of PTSD, such as 
statements from fellow servicemen or 
family members, including any current or 
former spouse.  

In particular, the veteran should respond 
to the following with as much specificity 
as possible:  

(a)  Was any medical care 
sought from service department 
or civilian medical personnel 
immediately following the 
incident or in the months 
following the incident?

(b)  Was the incident ever 
reported to civilian or 
military authorities?

	(c)  Were the services of a 
crisis intervention center, 
such as a rape crisis center, 
ever sought?

	(d)  To which person or persons 
did the veteran confide that a 
rape had occurred in or about 
November 1973, including any 
family members, roommates, 
fellow service members, or 
clergy, and at what point in 
time was this information 
shared by the veteran with any 
of the foregoing?  Is the 
veteran able to get any 
statements from these 
individuals?  

(e)  Was an entry made 
contemporaneous with the in-
service rape in any personal 
diary or journal of the veteran 
regarding the assault in 
question?

	(f)  Did any behavioral changes 
occur at the time of the 
incident indicating the 
occurrence of an in-service 
stressor, including but not 
limited to (i) a visit to a 
medical or counseling clinic or 
dispensary without a specific 
diagnosis or specific ailment; 
(ii) a sudden request that the 
veteran's military occupational 
specialty or duty assignment be 
changed without other 
justification;	 (iii) the 
occurrence of episodes of 
depression, panic attacks or 
anxiety but no identifiable 
reasons for the episodes; (iv) 
substance abuse involving 
alcohol or drugs; (v) increased 
use of leave without immediate 
reason; (vi) changes in 
performance evaluations; (vii) 
increased or decreased use of 
prescribed or over-the-counter 
medications; (viii) disregard 
for military or civilian 
authority; (ix) obsessive 
behavior such as over or under 
eating; (x) pregnancy, human 
immunodeficiency virus, and/or 
sexually transmitted disease 
testing following the in-
service rape; or (xi) 
unexplained economic or social 
behavior changes?.  

4.  Based on the information provided by 
the veteran, and that already 
demonstrated by the record, the RO should 
undertake those actions necessary to 
assist the veteran in obtaining evidence 
corroborative of the alleged in-service 
rape or personal assault.   

5.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that she provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated her for a psychiatric disability 
prior to and since her discharge from 
military service.  The approximate dates 
of any such evaluation or treatment 
should also be provided, to the extent 
possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
treatment records from those medical 
professionals or institutions referenced 
in connection with the aforementioned 
request that are not already contained in 
the claims folder.  Any and all VA 
treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

6.  The RO should through contact with 
the National Personnel Records Center 
and/or the Department of the Army obtain 
a complete set of service medical and 
personnel records of the veteran, 
including any and all records of 
neuropsychiatric treatment or counseling, 
disciplinary actions, and matters 
relating to the veteran's discharge from 
service for unsuitability.  Once 
obtained, those records must then be made 
a part of the veteran's claims folder.

7.  The RO should contact the Social 
Security Administration (SSA) in order to 
obtain any and all medical and 
administrative records utilized by that 
agency in determining the veteran's 
entitlement to SSA disability benefits.  
Once obtained, such records must be 
incorporated into the veteran's claims 
folder.

8.  Based on any additional information 
obtained regarding the claimed 
stressor(s), as well as the information 
relating thereto previously supplied by 
the veteran and any pertinent evidence 
currently of record, the RO should 
prepare a summary of all the claimed 
stressors, with as much detail as 
possible.  This summary, along with a 
copy of the veteran's Department of 
Defense Form 214 and the applicable 
Department of the Army Form, her service 
personnel records, and all associated 
documents should then be sent to the 
United States Armed Services Center for 
Research of Unit Records Army (USASCRUR) 
and/or the United States Army with a 
request to provide any information that 
may corroborate the veteran's alleged 
stressor(s).  If this organization is 
unable to research the type of stressor 
involved in this case, it should so note 
for the record.

9.  Following receipt of the 
USASCRUR/United States Air Force report, 
as well as the completion of any 
additional development requested above or 
suggested by those agencies, the RO 
should prepare a report detailing the 
nature of any in-service stressful 
event(s), verified by the USASCRUR/United 
States Air Force or through other 
documents.  If no stressor is verified, 
the RO should so state in its report.  
Such report should then to be added to 
the claims file.  

10.  Thereafter, the veteran is to be 
afforded a VA medical examination by 
physician in the specialty of psychiatry 
for the purpose of determining the 
nature and etiology of her claimed PTSD.  
The veteran's claims folder in its 
entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including psychological testing and PTSD 
sub-scales, must also be accomplished if 
deemed warranted by the examiner.  All 
established psychiatric diagnoses are 
then to be fully set forth. 

It is requested that the psychiatric 
examiner offer a professional opinion, 
with full supporting rationale, as to the 
following:  

(a)  Is it at least as likely 
as not, based on clinical 
observations made to date and a 
review of the behavioral 
changes noted by the record 
since the incident in question, 
that the veteran was the victim 
of rape or other personal 
assault in service in or about 
November 1973?

(b)  Does the veteran have PTSD 
meeting the criteria of the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994), and, 
if so, is it at least as likely 
as not that the veteran's PTSD 
is the result of an in-service 
rape or other personal assault, 
or if it is indisputable that 
that PTSD pre-existed service, 
did her PTSD undergo an 
increase in severity in service 
as a result of the in-service 
rape or personal assault?  If 
so, is it indisputable that 
such increase was due to the 
natural progress of the 
disability?

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

11.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

12.  Lastly, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD on the basis 
of all the evidence on file and all 
governing legal authority, including the 
VCAA.  If the benefit sought on appeal is 
not granted, the veteran and her 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


